Opinion filed August 14, 2008











 








 




Opinion filed August 14,
2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00013-CV
                                                    __________
 
                              CAROL JOHNENE MORRIS, Appellant
 
                                                             V.
 
                JERRY
BUNDICK, CHIEF APPRAISER ET AL, Appellees
 

 
                                         On
Appeal from the 238th District Court
 
                                                        Midland
County, Texas
 
                                                 Trial
Court Cause No. CV46225
 

 
                                              M
E M O R A N D U M   O P I N I O N
 




This
appeal is one of four pro se appeals[1] filed in this
court by Carol Johnene Morris from Cause No. CV46225 out of the 238th District
Court of Midland County.  With respect to the present appeal, Morris filed APetitioner=s Notice of Appeal from
Denial of Summary Judgment.@ 
After receiving the notice of appeal, the clerk of this court wrote the parties
advising them that it appeared that the order Morris was challenging was not a
final, appealable order and asking Morris to respond showing grounds for
continuing the appeal.  Morris promptly responded by outlining the history of
the proceedings between the parties; she refers to various documents she has
filed in both the trial court and this court and complains of the refusal of
all involved to provide her with a free record.  However, Morris has not
established how this court has jurisdiction to entertain her appeal from the
trial court=s denial
of her motion for summary judgment.  
It
is well settled that an order denying a motion for summary judgment is not
appealable unless a statute explicitly provides appellate jurisdiction.  Astoria
Indus. of Iowa, Inc. v. SNF, Inc., 223 S.W.3d 616, 627 (Tex. App.CFort Worth 2007, pet.
denied).  Consequently, this court lacks jurisdiction to entertain this appeal.
The
appeal is dismissed for want of jurisdiction.
 
 
PER CURIAM
 
August 14, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]The other appeals are Cause No. 11-07-00357-CV, an
attempted appeal from the denial of a motion for default judgment, which was
dismissed on January 10, 2008; Cause No. 11-08-00124-CV, an appeal from an
order sustaining a contest to Morris=s
claim of indigence (on this same day, we have affirmed the trial court=s order finding that Morris is not entitled to proceed
in forma pauperis on appeal); and Cause No. 11-08-00077-CV, an appeal from an
order granting summary judgment and an order granting a plea to the
jurisdiction (on this same day, we have dismissed that appeal).